     Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 1 of 28




                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION




                                                  CASE NO. 4:20-cv-02021

RISING EAGLE CAPITAL GROUP LLC et
al.,




  PLAINTIFFS’ RESPONSE TO DEFENDANTS MICHAEL T. SMITH, JR., AND
    HEALTH ADVISORS OF AMERICA, INC.’S NOTICE OF JOINING CO-
   DEFENDANT RISING EAGLE’S MOTION TO DISMISS AND MOTION TO
         DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT
       Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 2 of 28




                                           TABLE OF CONTENTS

                                                                                                                 Page No.

I.       STATEMENT OF THE ISSUES ........................................................................... 1

II.      INCORPORATION OF PLAINTIFFS’ PREVIOUS 12(b)(1) RESPONSE ......... 2

III.     INTRODUCTION TO 12(b)(6) RESPONSE ........................................................ 3

IV.      PROCEDURAL AND FACTUAL BACKGROUND ........................................... 5

V.       STANDARD OF REVIEW UNDER RULE 12(b)(6) ........................................... 7

VI.      ARGUMENT ......................................................................................................... 9

         A.       Plaintiff gave fair notice of the claims against Defendants
                  and did not impermissibly lump Defendants
                  with other Co-Defendants. ........................................................................ 10

                  1.        Requirements under Rule 8(a)(2) and
                            “Lumping” Defendants. ................................................................. 10

                  2.        Plaintiffs’ have pleaded their allegations with
                            sufficient particularity to survive a motion
                            to dismiss under Rule 12(b)(6) ....................................................... 14

         B.       Plaintiffs have pleaded with sufficient particularity to give
                  Defendants notice under an agency theory. .............................................. 17

VII.     CONCLUSION .................................................................................................... 20




                                                              i
     Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 3 of 28




         Plaintiffs, the States1 of Arkansas, Indiana, Michigan, North Carolina, North

Dakota, Ohio, and Texas respectfully submit this Response to Defendants Michael T

Smith, Jr. (“Smith”) and Health Advisors of America, Inc.’s (“Health Advisors”)

(collectively, “Defendants”) Notice of Joining Co-Defendant Rising Eagle’s Motion

to Dismiss and Motion to Dismiss Plaintiffs’ Second Amended Complaint.

                               I.     STATEMENT OF THE ISSUES

         1. Whether the Court should follow the plurality opinion in Barr v. American

Association of Political Consultants, conclude the severance of the unconstitutional

government-debt exception to the Telephone Consumer Protection Act (“TCPA”)

preserves the enforceability of the statute’s ban on robocalls, and deny Defendants’ motion

to dismiss Count VIII of Plaintiffs’ Second Amended Complaint.

         2. Whether the Court should sever similar unconstitutional language in 47 U.S.C. §

227(b)(1)(B), conclude the severance of the offending addendum preserves the original

TCPA statute’s well-settled enforceability, and deny Defendants’ motion to dismiss Count

VII of Plaintiffs’ Second Amended Complaint.

         3. Whether the Court should find Plaintiffs’ Second Amended Complaint was

sufficiently pealed to comport with fair notice pleading standards necessary to survive a

Fed. R. Civ. P. 12(b)(6) challenge and deny Defendants’ Motion to Dismiss.




1
  On February 8, 2019, Plaintiff State of Missouri filed an action against Defendants Health Advisors and Smith.
The matter was resolved by a consent judgment. Plaintiff State of Missouri, therefore, is not seeking any relief from
these Defendants.


                                                          1
       Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 4 of 28




 II.     INCORPORATION OF PLAINTIFFS’ PREVIOUS 12(b)(1) RESPONSE

         Plaintiffs, in keeping with the page requirements in Local Court Rule 7(A), request

the Court to incorporate Plaintiffs’ previous response (ECF No. 87) into the

constitutionality and applicability of the TCPA in light of Barr v. American Association of

Political Consultants, Inc., __ U.S. __, 140 S. Ct. 2335 (2020) (“AAPC”). In the Second

Amended Complaint, Plaintiffs alleged that Defendants illegally robocalled residents of

the Plaintiff states from May 1, 2018, until July 31, 2019. Second Am. Compl. ¶ 166. The

alleged calls fall directly within the time period between the 2015 amendment of the TCPA

and the decision in AAPC. As Defendants have joined a previous 12(b)(1) motion (ECF

Nos. 80, 81), Plaintiffs incorporate and emphasize herein their response. ECF No. 87.

         As a supplement to their previous response, Plaintiffs would draw the Court’s

attention to similar rulings in support of their argument published right before or since that

response was filed. See, e.g., McCurley v. Royal Sea Cruises, Inc., No. 17-CV-00986-BAS-

AGS, 2021 WL 288164, at *3 (S.D. Cal. Jan. 28, 2021), Bonkuri v. Grand Caribbean

Cruises, Inc., No. 0:20-CV-60638-WPD, 2021 WL 612212, at *2 (S.D. Fla. Jan. 19, 2021)

(stating “it appears that the clear majority of cases to consider this issue have allowed

parties to continue to bring § 227(b) claims post-AAPC.”); see also Kenneth Johansen v.

Loandepot.com LLC, et al., No. 820CV00919DOCJDE, 2021 WL 669329, at *4 (C.D. Cal.

Jan. 31, 2021) (refusing to extend the holdings of Creasy, Lindenbaum, and Hussain to

Section 227(C)—the TCPA’s Do Not Call provision). In McCurley, the district court

directly addressed footnote 12 and concluded that:




                                              2
    Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 5 of 28




       Justice Kavanaugh's statement that the AAPC decision ‘does not negate the
       liability of parties who made robocalls covered by the robocall restriction’ .
       . . is not dicta because it was joined by six other justices. However, even if it
       was dicta, this Court finds it signals the intent of the Supreme Court and what
       it would hold in future cases and, as such, may not be cavalierly dismissed
       by a district court.

Id. at *3.

                III.    INTRODUCTION TO 12(b)(6) RESPONSE

       On October 30, 2020, Plaintiffs filed their Second Amended Complaint, adding

Defendants Health Advisors and Smith, as well as Defendant Scott Shapiro (“Shapiro”). In

the complaint, Plaintiffs made allegations against Rising Eagle Capital Group (“Rising

Eagle”), JSquared Telecom LLC (“JSquared”), John C. Spiller, II (“Spiller”), and Jakob

Mears (“Mears”) for violations of the TCPA, and other state laws. Plaintiffs referred to

those Defendants collectively in this robocalling operation as “Rising Eagle Defendants.”

See Second Am. Compl. ¶¶ 28, 30, 32, ECF No. 56. For their part in this scheme, Plaintiffs

also alleged Defendants Health Advisors, Smith, and Shapiro violated the TCPA and other

state laws. See id. ¶¶ 29, 33. Plaintiffs referred to those Defendants collectively in this

health insurance selling operation as “Health Advisors Defendants.” Id. ¶ 152. Plaintiffs

alleged Defendants Smith and Shapiro each had an individual relationship with Defendant

Health Advisors. Id. ¶¶ 153-54. This response refers to Defendants Health Advisors and

Smith collectively as “Defendants.”

       With regard to Defendants, this case is about a robocalling scheme, and their

participation in and direction of certain specific aspects of the scheme. See id. ¶¶ 65, 155.

With respect to the Rising Eagle Defendants, Plaintiffs and Plaintiff State of Missouri have



                                              3
    Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 6 of 28




alleged Rising Eagle Defendants initiated robocalls as a way to generate sales leads for

multiple clients. Id. ¶ 65. Defendant Health Advisors is one of those clients. See id. ¶ 157.

Plaintiffs have alleged that Defendant Smith is the president of Defendant Health Advisors,

and that he had the authority to direct Rising Eagle Defendants to make calls on its behalf.

Id. ¶ 153. Plaintiffs have also alleged, upon information and belief, that Defendant Shapiro

had an ownership role in Health Advisors, and that he had the authority to direct Rising

Eagle Defendants to make calls on its behalf. Id. ¶ 154. Plaintiffs alleged that Defendants

directed Rising Eagle Defendants to initiate robocalls, and that Defendants paid Rising

Eagle Defendants for sales generated by these calls. Id. ¶¶ 159, 162, 165. Plaintiffs further

alleged that Defendants also provided telephone numbers to Rising Eagle Defendants in

order to initiate robocalls on their behalf. Id. ¶ 163. Plaintiffs have pleaded with sufficient

particularity to state a plausible TCPA claim against Defendants under the theory of

vicarious liability.

       Defendants argue Plaintiffs failed to comply with Fed. R. Civ. P. 8(a), in that

Plaintiffs allegedly lumped Defendants Smith and Health Advisors with Defendant Shapiro

and other Co-Defendants, while providing no factual basis to distinguish their conduct.

Defendants incorrectly frame the allegations as lumping, even though the Second Amended

Complaint details a larger robocalling scheme perpetrated by Rising Eagle Defendants and

describes Defendants’ integral role within that scheme.

       Rule 8(a) only requires “‘a short and plain statement of the claim showing that the

pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim

is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555


                                                4
       Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 7 of 28




(2007) (internal quotation omitted). Here, the Plaintiffs have pleaded with sufficient factual

particularity to distinguish the conduct of the different actors in their roles in this scheme.

          Further, Plaintiffs have laid the groundwork for holding Defendants liable through

an agency theory. Under the TCPA, defendants can be held vicariously liable for calls made

by a third-party caller. See Gomez v. Campbell-Ewald Co., 768 F.3d 871, 879 (9th Cir.

2014), aff'd, 557 U.S. 153 (2016). In particularizing allegations of this robocalling scheme,

Plaintiffs’ Second Amended Complaint describes Defendants’ role in directing Rising

Eagle Defendants to initiate calls, Defendants paying for those calls, Defendants

benefitting financially from those calls, and Defendants providing the phone numbers to

call. Id. ¶¶ 162, 163, 165. Plaintiffs have pleaded sufficient factual allegations to tie

Defendants to Rising Eagle Defendants under an agency theory, and distinguish the actions

of these parties.

          Plaintiffs have met their initial burden under Rule 8(a). Defendants have been given

fair notice of the claims against them and the basis upon which they could be held liable

for the injuries caused to the residents of Plaintiffs’ states. As such, the Court should deny

Defendants’ Motion to Dismiss.

                 IV.     PROCEDURAL AND FACTUAL BACKGROUND

          On June 9, 2020, Plaintiffs2 filed their Original Complaint against Defendants

Rising Eagle, JSquared, Spiller, and Mears, alleging violations of the TCPA, its related

rules, and various state telemarketing laws. ECF No. 1. On August 28, 2020, Plaintiffs filed




2
    Excluding North Dakota.


                                               5
     Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 8 of 28




their First Amended Complaint against these four Defendants, adding the State of North

Dakota as a plaintiff. ECF No. 42.

        On September 11, 2020, Defendants Rising Eagle, JSquared, Spiller, and Mears

filed their answers to the First Amended Complaint. ECF Nos. 45-47, 49. In their answers,

Rising Eagle Defendants claimed:

        [T]he alleged ‘robocalling campaign’ was controlled by Health Advisors of
        America, Inc. (“Health Advisors”)3, which independently procured all
        consumer leads to be called, directed the prerecorded messages to be used,
        independently hired and supervised its employees or agents who spoke with
        consumers, and used its own Vicidial system to conduct its campaign.

Mears’ Answer to First Am. Compl. ¶ 33, Rising Eagle’s Answer to First Am. Compl. ¶

33, Spiller’s Answer to First Am. Compl. ¶ 33, JSquared’s Answer to First Am. Compl. ¶

33, ECF Nos. 45-47, 49.

        On October 15, 2020, the Court held an Initial Conference. ECF No. 51. The Court

then issued a Control Order, which gave Plaintiffs until October 30, 2020 to add new

parties. ECF No. 55, at ¶ 2.

        On October 30, 2020, Plaintiffs filed their Second Amended Complaint against

Defendants adding Defendants Rising Eagle Capital Group – Cayman (“Rising Cayman”),

Health Advisors, Smith, and Shapiro. Plaintiffs alleged claims against Defendants Rising

Eagle, JSquared, Spiller, Mears, and Rising Cayman as individuals and as Rising Eagle

Defendants, depending on the context. Second Am. Compl. ¶ 64. Plaintiffs also alleged




3
 On February 8, 2019, Plaintiff State of Missouri filed an action against Defendants Health Advisors and Smith.
The matter was resolved by a consent judgment.


                                                        6
      Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 9 of 28




claims against Defendants Health Advisors, Smith, and Shapiro as individuals and as

Health Advisors Defendants, depending on the context of the claim. Id. ¶ 152.

        In Counts VI through X, Plaintiffs alleged various violations of 47 U.S.C. § 227

against Health Advisors Defendants for calls occurring from May 1, 2018, until July 31,

2019. Id. ¶¶ 179-89. In Counts XVII through XXI, and XXIII, XXVI through XXXIII,

Plaintiffs alleged that Defendants violated various State laws. Id. ¶¶ 214-40, 245-49, 257-

89.

        On January 13, 2021, Defendants Health Advisors and Smith filed a Certificate of

Conference. ECF No. 85. On January 19, 2021, the Court granted Defendants leave to file

a motion to dismiss by February 3, 2021. ECF No. 86. On February 3, 2021, Defendants

Health Advisors and Smith filed their Motion, and moved to join Rising Eagle Defendants’

motion and to dismiss all of Plaintiffs’ claims. ECF No. 93.

        Also, on February 3, 2021, the United States of America, through Assistant U.S.

Attorney Joshua Abbuhl, filed for an extension of time to determine whether the United

States would intervene. ECF No. 91. On February 4, 2021, the Court granted the United

States’ motion for an extension of time, giving the United States until April 5, 2021 to

respond. ECF No. 94.

              V.    STANDARD OF REVIEW UNDER RULE 12(b)(6)

        A Rule 12(b)(6) motion allows a party to challenge the complaint for failing to state

a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). However, “the Federal

Rules of Civil Procedure erected a powerful presumption against rejecting pleadings for




                                              7
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 10 of 28




failure to state a claim.” Auster Oil & Gas, Inc. v. Stream, 764 F.2d 381, 386 (5th Cir.

1985).

         When considering a motion to dismiss under Rule 12(b)(6), a district court must

construe the allegations in the complaint in favor of the pleader and must accept as true all

well-pleaded facts in the complaint. See Lowrey v. Tex. A&M Univ. Sys., 117 F.3d 242,

247 (5th Cir. 1997). “To survive a Rule 12(b)(6) motion to dismiss, a complaint ‘does not

need detailed factual allegations,’ but must provide the plaintiff's grounds for entitlement

to relief—including factual allegations that when assumed to be true ‘raise a right to relief

above the speculative level.’” Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007)

(quoting Twombly, 550 U.S. at 555). That is, consistent with Rule 8(a), a complaint must

“contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

570).

         A claim has facial plausibility “when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The plausibility

standard “is not akin to a ‘probability requirement,’” and only requires “more than simply

a ‘sheer possibility’ that a defendant has acted unlawfully.” Id. at 678. Thus, a pleading

need not contain detailed factual allegations. In fact, a pleading that merely sets forth more

than “labels and conclusions, and a formulaic recitation of the elements of a cause of

action” is sufficient. Twombly, 550 U.S. at 555 (citation omitted). As such, a court “should

not dismiss the claim unless the plaintiff would not be entitled to relief under any set of


                                                8
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 11 of 28




facts or any possible theory that he could prove consistent with the allegations in the

complaint.” Jones v. Greninger, 188 F.3d 322, 324 (5th Cir. 1999) (emphasis added) (citing

Vander Zee v. Reno, 73 F.3d 1365, 1368 (5th Cir. 1996)).

       Moreover, even where a complaint fails to state a claim, the court should generally

give the plaintiff at least one chance to amend before dismissing the action with prejudice,

unless it is clear that the defects in the complaint are incurable. See Great Plains Trust Co.

v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 329 (5th Cir. 2002); see also United

States ex rel. Adrian v. Regents of the Univ. of Cal., 363 F.3d 398, 403 (5th Cir. 2004)

(“Leave to amend should be freely given, and outright refusal to grant leave to amend

without a justification . . . is considered an abuse of discretion.” (internal citation omitted)).

       Contrary to Defendants’ assertions, Plaintiffs’ pleading is facially sufficient to

survive a Rule 12(b)(6) challenge. In the alternative, should this Court agree with

Defendants’ argument, Plaintiffs request leave to cure the defects of their pleading and

amend their complaint as it relates to Defendants.

                                   VI.    ARGUMENT

       As discussed below, Plaintiffs’ pleading is sufficient to satisfy the pleading

standards under Fed. R. Civ. P. 8(a). Defendants were given fair notice. Defendants were

not impermissibly lumped together. Plaintiffs’ Second Amended Complaint contained

more than sufficient factual allegations to state a plausible claim for relief, and for the Court

to draw a reasonable inference that Defendants are liable for the misconduct alleged. Thus,

the Defendants’ motion should be denied.




                                                9
     Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 12 of 28




A.     Plaintiffs gave fair notice of the claims against Defendants and did not
       impermissibly lump Defendants with other Co-Defendants.

       In their Second Amended Complaint, Plaintiffs alleged Defendants Health

Advisors, Smith, and Shapiro directed Rising Eagle Defendants to make robocalls,

provided them phone numbers to call, and then compensated Defendant Rising Eagle over

2.85 million dollars for making hundreds of millions of robocalls. Second Am. Compl. ¶¶

162-63, 166-67. Plaintiffs did not impermissibly lump Defendants with other Co-

Defendants. Instead, Plaintiff pled with particularity, such that Defendants had notice of

the claims against them and the conduct upon which such claims are based.

       1.     Requirements under Rule 8(a)(2) and “Lumping” Defendants.

       As noted above, Rule 8(a)(2) “requires only a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give the defendant fair notice of

what the . . . claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555

(internal quotation omitted). However, “[a] complaint does not satisfy the requirements of

Iqbal and Twombly by lumping together all defendants, while providing no factual basis to

distinguish their conduct.” Del Castillo v. PMI Holdings N. Am. Inc., No. 4:14-CV-3435,

2015 WL 3833447, at *6 (S.D. Tex. June 22, 2015) (citing Atuahene v. City of Hartford,

10 Fed. Appx. 33, 34 (2d Cir. 2001)).

       Generally, defendants can argue impermissible lumping as a way to dismiss a TCPA

claim. See McCabe v. Caribbean Cruise Line, Inc., No. 13-CV-6131, 2014 WL 3014874,

at *2 (E.D.N.Y. July 3, 2014). “Lumping” specifically refers to grouping defendants

together without distinguishing the individual responsibility of each party. See, e.g.,



                                             10
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 13 of 28




McAllen Anesthesia Consultants, P.A. v. United Healthcare Servs., Inc., No. 7:14-CV-913,

2015 WL 13203454, at *3 (S.D. Tex. Feb. 3, 2015) (citing Griggs v. State Farm Lloyds,

181 F.3d 694, 699 (5th Cir. 1999); Gayton et al v. Great Lakes Reinsurance (UK) PLC et

al, No.7:14–CV–229, 2014 WL 12599508, at *2 (S.D. Tex. July 3, 2014); TAJ Properties,

LLC v. GAB Robins N. Am., Inc., No. CIV.A. H–10–4134, 2011 WL 2162321, at *4–5

(S.D. Tex. June 2, 2011)).

       Courts within this jurisdiction have held that the individual responsibility of each

party was not distinguished in cases like McAllen Anesthesia Consultants, P.A. v. United

Healthcare Servs., Inc., No. 7:14-CV-913, 2015 WL 13203454, at *3 (S.D. Tex. Feb. 3,

2015) (finding that the plaintiff improperly lumped two entities together as an

“indistinguishable conglomerate, . . . [by] failing to distinguish the alleged role and

wrongful conduct” of each defendant). See also Griggs v. State Farm Lloyds, 181 F.3d 694,

699 (5th Cir. 1999) (finding that the plaintiff included a defendant but mentioned them

only “once in passing”), and in Del Castillo v. PMI Holdings N. Am. Inc., No. 4:14-CV-

03435, 2016 WL 3745953, at *13 (S.D. Tex. July 13, 2016) (stating that by generally

lumping together eight distinct corporate entities, plaintiffs did not “in any way distinguish

the alleged actions of PMI Holdings from the actions of the other ‘PMI defendants,’ nor .

. . even delineate between the actions of the ‘PMI defendants’ and the actions of the ‘Pemex

defendants’”).

       Here, Defendants argue that Plaintiffs have impermissibly lumped them together

with Defendant Shapiro and Rising Eagle Defendants. In support of their argument,

Defendants rely on Del Castillo, 2015 WL 3833447, Murphy v. Kellar, 950 F.2d 290 (5th


                                             11
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 14 of 28




Cir. 1992), Mendoza v. J.P. Morgan Mortg. N.A., No. 7:17-CV-180, 2017 U.S. Dist.

LEXIS 98990 (S.D. Tex. June 27, 2017), and Bailey v. Willis, No. 4:17-CV-00276-ALM-

CAN, 2018 U.S. Dist. LEXIS 78178 (E.D. Tex. Jan. 11, 2018).

       However, Defendants’ reliance upon these four cases is misplaced, as each case is

easily distinguished from the case at bar. Specifically, in Del Castillo, the court observed

that “[Co-]Defendants . . . are not even mentioned in the body of the complaint, save where

Plaintiffs list information about how to serve them[,]” and thus found that “[t]he only

allegations that could plausibly apply to them are allegations directed at all 28 Defendants.”

Del Castillo, 2015 WL 3833447 at *6. As such, the court held that “the complaint’s failure

to distinguish between the so-called [Co-]Defendants is fatal.” Id. Here, as discussed in

detail in Sections VI.A.2. and VI.B., below, there are numerous specific references to

Defendants’ acts in Plaintiffs’ allegations that distinguish them from Rising Eagle

Defendants and Defendant Shapiro.

       Similarly, in Mendoza, the court observed that the plaintiff’s complaint was “devoid

of any specific causes of action against [the defendant].” Mendoza, 2017 U.S. Dist. LEXIS

98990 at *8. The court held that the plaintiff’s complaint thus did not meet “the

requirements of Iqbal and Twombly by lumping together all defendants, while providing

no factual basis to distinguish their conduct.” Id. Here, again, Plaintiffs have described

Defendants’ separate conduct with specificity in their Second Amended Complaint, and

have alleged specific causes of action against them.

       Likewise, Defendants’ reliance on Murphy and Bailey is also inapposite, here, as

both cases discuss the standard for pleading a cause of action against multiple defendants


                                             12
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 15 of 28




under 42 U.S.C. § 1983. See Bailey, 2018 U.S. Dist. LEXIS 78178 at *36 (“As to Plaintiff's

§ 1983 claims, each defendant can only be held responsible solely for their own illegal

acts.” (citing Connick v. Thompson, 563 U.S. 51, 60, 131 S. Ct. 1350 (2011))). Quoting the

Fifth Circuit in Murphy, the district court in Bailey recognized that “a plaintiff bringing a

section 1983 action must specify the personal involvement of each defendant.” Id.

(emphasis added) (quoting Murphy v. Kellar, 950 F.2d 290, 292 (5th Cir. 1992)). The

issues in controversy in the instant case are wholly unrelated to, and completely distinct

from, claims for violations of individual civil rights and their heightened pleading standard.

       Conversely, for the TCPA, the court in Britereal held that lumping did not exist

when the plaintiff sued only one entity and the entity’s agent. Cunningham v. Britereal

Mgmt., Inc., No. 4:20-CV-144-SDJ-KPJ, 2020 WL 7391693, at *6 (E.D. Tex. Nov. 20,

2020), report and recommendation adopted, No. 4:20-CV-144-SDJ-KPJ, 2020 WL

7388415 (E.D. Tex. Dec. 16, 2020). “[M]any courts have held that corporate actors can be

individually liable for violating the TCPA where they had direct, personal participation in

or personally authorized the conduct found to have violated the statute.” Id. (citations

omitted) (quoting Jackson Five Star Catering, Inc. v. Beason, No. 10-10010, 2013 WL

5966340, at *4 (E.D. Mich. Nov. 8, 2013)) (internal quotations removed). There, the court

observed that “[i]f an individual acting on behalf of a corporation could avoid individual

liability, the TCPA would lose much of its force.” Id. (quoting Maryland v. Universal

Elections, 787 F. Supp. 2d 408, 415–16 (D. Md. 2011)). Accordingly, the district court

held the plaintiff pleaded sufficient factual allegations. Id.




                                              13
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 16 of 28




       Yet in Britereal, the plaintiff only mentions the individual defendant, Anna Yeh, by

name in its two primary allegations, which read: “First, Plaintiff alleges Yeh is a registered

agent who can receive service of process on behalf of Britereal. Second, Plaintiff alleges

Yeh can be served as an individual at the same address as Britereal’s.” Id. at *5 (citations

omitted). “In the remainder of the Complaint, Yeh is only implicitly discussed under the

umbrella term, ‘Defendants.’” Id. In declining to dismiss the plaintiff’s claims, the court

found the agent’s conduct was “fairly traceable” to the plaintiff’s injury. Id.; accord Hudak

v. Berkley Grp., Inc., No. 3:13-CV-00089-WWE, 2014 WL 354676, at *4 (D. Conn. Jan.

23, 2014) (stating that where the complaint clearly alleged that two defendants acted jointly

in violation of the TCPA, plaintiff need not explain the details of each defendant’s role in

the joint telemarketing scheme prior to discovery). The court in Hudak also found that

“[n]othing in Rule 8 prohibits collectively referring to multiple defendants where the

complaint alerts defendants that identical claims are asserted against each defendant.”

Hudak, 2014 WL 354676, at *4.

       2.     Plaintiffs’ have pleaded their allegations with sufficient particularity to
              survive a motion to dismiss under Rule 12(b)(6).

       In their Second Amended Complaint, Plaintiffs detailed Rising Eagle Defendants’

robocalling operation and how they are the initiating caller for hundreds of millions of

robocalls, at the behest of multiple clients. See Second Am. Compl. ¶¶ 64-68. Defendants

Health Advisors and Smith are one of those clients, and Defendants Health Advisors and

Smith paid Rising Eagle Defendants to make calls regarding health insurance on their

behalf. Id. ¶¶ 162, 165-66. Defendants argue that Plaintiffs have not alleged that Rising



                                             14
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 17 of 28




Eagle Defendants’ calls were exclusive to those made on their behalf; however, it is

immaterial that theirs was not an exclusive relationship. To comply with Rule 8(a),

Plaintiffs need only to plead with sufficient particularity to give rise to a “reasonable

inference that the defendant is liable for the misconduct alleged,” see Iqbal, 556 U.S. at

678, and for the parties to be on notice of their role in the robocalling scheme. See Twombly,

550 U.S. at 555. Here, Plaintiffs have shown Defendants are a unique, fully sliced piece of

the pie. The lack of exclusivity between Defendants and Rising Eagle is of no consequence.

       This matter is analogous to Britereal and Hudak. Plaintiffs alleged Rising Eagle

Defendants are robocallers. Second Am. Compl. ¶¶ 64-65. Separately, Plaintiffs alleged

Defendants Health Advisors and Smith used Rising Eagle Defendants’ services to initiate

robocalls. Id. ¶¶ 155, 158-60, 162. In their allegations, Plaintiffs explained the details of

how the telemarketing scheme was funded, and how much Defendant Smith and Defendant

Health Advisors paid Defendant Rising Eagle for making the calls. Id. ¶¶ 165-67.

Furthermore, Plaintiffs described that the payments were for the sale of an insurance

premium connected to a robocalling lead. Id. ¶¶ 152, 155, 165. Plaintiffs have pled that

each grouping is separate and distinct and have sufficiently delineated the role of each

individual defendant in the robocalling operation.

       In the Second Amended Complaint, Plaintiffs sometimes describe Defendants

Health Advisors, Smith, and Shapiro, generally, as Health Advisors Defendants, both

because Defendants acted jointly, and because there are identical claims that Plaintiffs are

alleging against each individual Defendant. Id. ¶ 152. Such allegations do not improperly

lump Defendants in an indistinguishable manner. Like in Britereal, Plaintiffs pleaded


                                             15
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 18 of 28




specific allegations against Defendant Smith to show that his actions were traceable to

Plaintiffs’ injuries. Britereal, 2020 WL 7391693, at *6. Plaintiffs pleaded that Defendants

Shapiro and Smith each had the authority to direct Rising Eagle Defendants to make calls.

Second Am. Compl. ¶¶ 153-54. Plaintiffs alleged, individually, that Defendant Smith was

a main point of contact with Rising Eagle Defendants, and that he provided phone numbers

for the robocallers. Id. ¶ 164. Plaintiffs also alleged, individually, that Defendant Shapiro

was also a main point of contact, and that he also provided phone numbers for the

robocallers. Id. ¶ 164. Plaintiffs alleged Defendant Smith paid Defendant Rising Eagle over

$350,000 for actions undertaken at his direction. Id. ¶ 167. Since Plaintiffs alleged facts

that clearly distinguish the relationship between each entity, and each entity’s separate

conduct, it is not necessary, for pleading purposes, to determine which actor did each

specific act for every instance where Defendants were grouped. See Martinez v. Nueces

Cty., Tex., No. 2:13-CV-178, 2013 WL 6190519, at *6 (S.D. Tex. Nov. 26, 2013) (“These

are matters that can be developed in discovery. As alleged, this is not a case where some

Defendants were participants in a physical altercation and some were not. And while some

officers may not have participated in bringing charges that supply the basis of the malicious

prosecution claim, no additional pleading is required for those Defendants to understand

the claim and formulate their defense.”).

       Plaintiffs’ Second Amended Complaint also details the myriad of conversations

between Defendants Spiller and Mears that specify how their robocalling operation benefits

Defendants. Second Am. Compl. ¶¶ 96-102. In one call, Defendant Spiller stated: “You

should put two more campaigns up for Scott [Shapiro] and Mike [Smith]. . . . If you can


                                             16
     Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 19 of 28




keep it under ten people waiting for a call, you might be able to get beyond forty-two sales

today.” Id. ¶ 96. In another call, Defendant Spiller described his post-incarceration role in

the robocalling operation as: “Making sure business flow is back running smoothly again

to where I can expect Scott [Shapiro] and Mike [Smith] to pay me the day that they finish

their numbers.” Id. ¶ 99.

       In another call, Defendant Spiller went on to describe what he and Defendant Mears

had done for Defendants Health Advisors, Smith, and Shapiro stating: “Look, we gave him

dedicated servers. We’ve given him a dedicated space. We’ve given him dedicated

everything. We’ve cloned his name outside. So when he registered for Ryan for Rsquared,

we cloned another name under his name, so that he’s hidden from the FTC.” Id. ¶ 101.

Further, according to Defendants Spiller and Mears, Defendants Smith and Shapiro gave

them “a couple million leads a week.” Id. ¶ 102.

       Plaintiffs have given the Defendants fair notice of what the claims against them are

and what grounds they rest on, as required by Twombly, 550 U.S. at 555. Here, there is a

factual basis on the face of the complaint to distinguish their conduct. Plaintiffs did not

impermissibly lump Defendants together with other parties in a way that makes their

conduct indistinguishable. The Court should deny Defendants’ 12(b)(6) motion.

B.     Plaintiffs have pleaded with sufficient particularity to give Defendants notice
       under an agency theory.




                                             17
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 20 of 28




       Defendants cannot avoid liability simply because Plaintiffs alleged Rising Eagle

Defendants initiated the calls. As discussed herein, Defendants directed Rising Eagle

Defendants to initiate robocalls so that Defendants could sell health insurance.

       Plaintiffs acknowledge that “[d]irect liability under the TCPA . . . applies only to

entities that ‘initiate’ the telemarketing calls.” See In re Joint Petition filed by Dish

Network, LLC, 28 F.C.C.R. 6574, 6582 ¶ 24 (2013) (“[W]e clarify that a seller is not

directly liable for a violation of the TCPA unless it initiates a call.”). A person or entity

“initiates” a telephone call when “it takes the steps necessary to physically place a

telephone call.” See id. at 6583 ¶ 26. “[A] seller does not ‘initiate’ calls made through a

third-party telemarketer within the meaning of the TCPA,” and may only “be held

vicariously liable under federal common law principles of agency for violations . . . that

are committed by third-party telemarketers[.]” Palm Beach Golf Ctr.–Boca, Inc. v. John

G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1255 (11th Cir. 2015); Vessal v. Alarm.com, No.

17 C 2188, 2017 WL 4682736, at *2 (N.D. Ill. Oct. 18, 2017) (“Direct liability under the

TCPA, however, applies only to entities that ‘initiate’ the telemarketing calls . . . . [A]s the

FCC made clear to initiate a call means to physically place a telephone call.”).

       Conversely, a “defendant may be held vicariously liable for TCPA violations where

the plaintiff establishes an agency relationship, as defined by federal common law, between

the defendant and a third-party caller.” Campbell-Ewald Co., 768 F.3d at 877. Typically,

in the context of a TCPA claim, courts will look to the Restatement of Agency in analyzing

liability for violations. Id. at 878; Cilecek v. Inova Health Sys. Servs., 115 F.3d 256, 260

(4th Cir. 1997) (“To determine the general common law of agency, the [Supreme] Court


                                              18
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 21 of 28




notes that it has traditionally looked to sources such as the Restatement of Agency.”). In

the Third Restatement of Agency, the “essential element” of an agency relationship is the

principal’s control over the agent’s actions. Restatement (Third) of Agency, § 1.01 cmt. f.

The FCC has recognized, for example, that:

       a seller would be responsible under the TCPA for the unauthorized conduct
       of a third-party telemarketer that is otherwise authorized to market on the
       seller’s behalf if the seller knew (or reasonably should have known) that the
       telemarketer was violating the TCPA on the seller’s behalf and the seller
       failed to take effective steps within its power to force the telemarketer to
       cease that conduct.

In the Matter of the Joint Petition Filed by Dish Network, LLC, 28 FCC Rcd. 6574, 6592

¶ 46 n.138 (2013).

       “‘Agency is typically a factual issue, with the plaintiff at the pleading stage only

required to allege a factual basis that gives rise to an inference of an agency relationship

through the use of generalized as opposed to evidentiary facts.’” Cunningham v. Politi, No.

418CV00362ALMCAN, 2019 WL 2519568, at *6 (E.D. Tex. Apr. 30, 2019) (quoting

Mauer v. American Intercontinental Uni., Inc., No. 16 C 1473, 2016 WL 4651395, at *2

(N.D. Ill. Sept. 7, 2016)), report and recommendation adopted, No. 4:18-CV-362, 2019

WL 2524736 (E.D. Tex. June 19, 2019).

       Here, the Plaintiffs alleged Defendants—through Rising Eagle Defendants—

initiated millions of telephone calls to residents of the Plaintiff States. Second Am. Compl.

¶¶ 155, 160. Plaintiffs alleged Defendants used many different prerecorded messages,

including the following:

       Hi, this is Ann. I am calling to let you know we have been granted a limited
       health enrollment period for a few weeks, so you and your family can get a


                                             19
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 22 of 28




       great insurance plan at the price you can afford. And we make it hassle free
       to sign up. We have pre-approvals ready in your area including Cigna, Blue
       Cross, Aetna, United and many more. Press 1 to get a hassle-free assessment
       or press 2 to be placed on our do not call list. Thanks for your time and be
       healthy and blessed.

Id. ¶ 156. Plaintiffs alleged Defendants directed Rising Eagle Defendants to initiate the

calls, and Defendants supplied Rising Eagle Defendants with phone numbers to call. Id. ¶¶

162, 163. Plaintiff alleged there was an agreement between Defendants and Rising Eagle

Defendants, where Defendants would compensate Rising Eagle Defendants for sales made

as a result of robocall leads. Id. ¶ 165. Plaintiffs alleged Defendant Smith was a main point

of contact with Rising Eagle Defendants. Id. ¶ 164.

       Plaintiffs also alleged Defendant Smith, personally, paid Defendant Rising Eagle

over $350,000. Id. ¶ 167. Plaintiffs also alleged Defendant Health Advisors paid Defendant

Rising Eagle over $2,500,000. Id. ¶ 166. Plaintiffs have alleged sufficient facts to establish

a plausible liability theory through Defendants’ conduct.

       The Court should not dismiss the claims against the Defendants, as the Plaintiffs are

entitled to relief under either a direct liability or vicarious liability theory. Jones, 188 F.3d

at 324. At the pleading stage, it is immaterial if Defendants physically initiated the calls or

directed a third party to initiate the calls. Plaintiffs only need to plead sufficient facts that

either theory is possible. Plaintiffs have done so here.

                                VII.     CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court deny

Defendants’ Notice of Joining Co-Defendant Rising Eagle’s Motion to Dismiss and

Motion to Dismiss Plaintiffs’ Second Amended Complaint. In the alternative, should


                                               20
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 23 of 28




this Court agree with Defendants’ argument, Plaintiffs request leave to cure the defects of

their pleading and amend their complaint as it relates to Defendants.




                                            21
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 24 of 28




Dated February 24, 2021                        Respectfully submitted,

FOR THE STATE OF ARKANSAS:                     FOR THE STATE OF INDIANA:

LESLIE RUTLEDGE                                TODD ROKITA
Attorney General for the State of              Attorney General for the State of Indiana
Arkansas

/s/ David McCoy                                /s/ Douglas S. Swetnam
DAVID MCCOY                                    DOUGLAS S. SWETNAM
Ark. Bar No. 2006100                           Indiana Bar No. 15860-49
David.McCoy@ArkansasAG.gov                     douglas.swetnam@atg.in.gov
SHANNON HALIJAN                                JOSEPH D. YEOMAN
Ark. Bar No. 2005136                           Indiana Bar No. 35668-29
Shannon.Halijan@ArkansasAG.gov                 Joseph.Yeoman@atg.in.gov
PEGGY JOHNSON                                  Deputy Attorneys General
Ark. Bar No. 92-223                            302 West Washington Street
Peggy.Johnson@ArkansasAG.gov                   IGCS – 5th Floor
Assistant Attorneys General                    Indianapolis, IN 46204
Office of the Arkansas Attorney General        (317) 232-6294 (Swetnam)
323 Center Street, Suite 200                   (317) 234-1912 (Yeoman)
Little Rock, AR 72201                          (317) 232-7979 (Fax)
(501) 682-7506 (McCoy)
(501) 683-1509 (Halijan)                       Counsel for Plaintiff
(501) 682-8062 (Johnson)                       STATE OF INDIANA

Counsel for Plaintiff
STATE OF ARKANSAS




                                          22
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 25 of 28




FOR THE STATE OF MICHIGAN:                FOR THE STATE OF MISSOURI:

DANA NESSEL                               ERIC SCHMITT
Attorney General for the State of         Attorney General for the State of
Michigan                                  Missouri

/s/ Wisam E. Naoum                        /s/ Michelle L. Hinkl
WISAM E. NAOUM                            MICHELLE L. HINKL
Michigan State Bar No. P83335             Missouri State Bar No. 64494
NaoumW1@michigan.gov                      Michelle.Hinkl@ago.mo.gov
Assistant Attorney General                Assistant Attorney General
Corporate Oversight Division              P.O. Box 861
Michigan Department of Attorney           St. Louis, MO 63188
General                                   Telephone: (314) 340-7961
P.O. Box 30736                            Fax: (314) 340-7981
Lansing, MI 48909
(517) 335-7632                            Counsel for Plaintiff
                                          STATE OFMISSOURI
Counsel for Plaintiff
STATE OF MICHIGAN




                                     23
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 26 of 28




FOR THE STATE            OF   NORTH            FOR THE        STATE      OF    NORTH
CAROLINA:                                      DAKOTA:

JOSHUA H. STEIN                                WAYNE STENEHJEM
Attorney General for the State of North        Attorney General for the State of North
Carolina                                       Dakota


/s/ Tracy Nayer                                /s/ Brian M. Card
TRACY NAYER                                    PARRELL D. GROSSMAN
North Carolina State Bar No. 36964             North Dakota State Bar No. 04684
tnayer@ncdoj.gov                               pgrossman@nd.gov
KRISTINE M. RICKETTS                           BRIAN M. CARD
North Carolina State Bar No. 46914             North Dakota State Bar No. 07917
Pennsylvania Bar ID 89042                      bmcard@nd.gov
kricketts@ncdoj.gov                            Assistant Attorneys General
Assistant Attorneys General                    North Dakota Attorney General’s Office
North Carolina Department of Justice           Consumer Protection & Antitrust
Consumer Protection Division                   Division
P.O. Box 629                                   1050 E. Interstate Ave., Ste. 200
Raleigh, North Carolina 27602                  Bismarck, ND 58503
Telephone: (919) 716-6000                      Telephone: (701) 328-5570
Facsimile: (919) 716-6050                      Facsimile: (701) 328-5568

Counsel for Plaintiff                          Counsel for Plaintiff
STATE OF NORTH CAROLINA                        STATE OF NORTH DAKOTA




                                          24
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 27 of 28




FOR THE STATE OF OHIO:                        FOR THE STATE OF TEXAS:

DAVE YOST                                     KEN PAXTON
Attorney General for the State of Ohio        Attorney General for the State of Texas

/s/ Erin B. Leahy
ERIN B. LEAHY                                 /s/ Patrick Abernethy_____
Ohio Bar No. 69509                            PATRICK ABERNETHY
W. TRAVIS GARRISON                            Texas State Bar No. 24109556
Ohio Bar No. 76757                            Patrick.abernethy@oag.texas.gov
Assistant Attorneys General                   C. BRAD SCHUELKE
Ohio Attorney General’s Office                Texas State Bar No. 24008000
Consumer Protection Section                   Brad.schuelke@oag.texas.gov
30 E. Broad Street, 14th Floor                Assistant Attorneys General
Columbus, Ohio 43215                          Office of the Attorney General
(614) 752-4730 (Leahy)                        P.O. Box 12548 (MC-010)
(614) 728-1172 (Garrison)                     Austin, Texas 78711
Erin.Leahy@OhioAttorneyGeneral.gov            Telephone: (512) 463-2100
Travis.Garrison@OhioAttorneyGeneral.          Facsimile: (512) 473-8301
gov
                                              Counsel for Plaintiff
Counsel for Plaintiff                         STATE OF TEXAS
STATE OF OHIO




                                         25
   Case 4:20-cv-02021 Document 101 Filed on 02/24/21 in TXSD Page 28 of 28




                            CERTIFICATE OF SERVICE

      I hereby certify that, on February 24, 2021, I electronically filed the foregoing

PLAINTIFFS’ RESPONSE TO DEFENDANTS MICHAEL T. SMITH, JR., AND

HEALTH ADVISORS OF AMERICA, INC.’S NOTICE OF JOINING CO-

DEFENDANT RISING EAGLE’S MOTION TO DISMISS AND MOTION TO

DISMISS PLAINTIFFS’ SECOND AMENDED COMPLAINT with the Clerk using

the CM/ECF system, which will automatically send e-mail notification of such filing to all

counsel of record.

                                                       /s/ Joseph D. Yeoman
                                                       Joseph D. Yeoman




                                           26
